Opinion by
Keefe, J.
It appeared that the drum in question was not found at the time of unlading but as the discharging inspector was not satisfied that it was not landed the collector assessed duty thereon. However, it was found upon investigation that the manifest was wrong and that the drum was never landed. In accordance therewith the collector was directed to reliquidate the entry and make refund of duty upon the drum in question in accordance with stipulation of counsel entered into at the trial.